Citation Nr: 0920145	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  97-20 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for explosive disorder, 
to include as secondary to post-traumatic stress disorder 
with depressive disorder, not otherwise specified.

3.  Entitlement to service connection for drug and alcohol 
addiction, to include as secondary to post-traumatic stress 
disorder with depressive disorder, not otherwise specified.

4.  Entitlement to service connection for hearing loss.  

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to an effective date prior to April 16, 2002, 
for the award of service connection for post-traumatic stress 
disorder with depressive disorder, not otherwise specified.

7.  Entitlement to an effective date prior to April 16, 2002, 
for the award of a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to May 
1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The issues of entitlement to service connection for hearing 
loss and tinnitus, as well as entitlement to earlier 
effective dates for the award of service connection for post-
traumatic stress disorder (PTSD) with depressive disorder, 
not otherwise specified, and for the award of a total 
disability rating based on individual unemployability (TDIU 
rating) are addressed in the remand portion of the decision 
below and are remanded to the RO via the Appeals Management 
Center in Washington, DC.




FINDING OF FACT

The evidence of record does not show a current diagnosis of 
schizophrenia, explosive disorder, or drug and alcohol 
addiction.


CONCLUSIONS OF LAW

1.  Schizophrenia was not incurred in, or aggravated by, 
active military service, and was not proximately due to a 
service-connected disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

2.  Explosive disorder was not incurred in, or aggravated by, 
active military service, and was not proximately due to a 
service-connected disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

3.  Drug and alcohol addiction was not incurred in, or 
aggravated by, active military service, and was not 
proximately due to a service-connected disorder.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  

As for his claims seeking service connection herein, the RO's 
January 2007 letter advised the Veteran of the foregoing 
elements of the notice requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); see Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  

With respect to the Dingess requirements, the RO's March 2006 
and January 2007 letters provided the Veteran with notice of 
what type of information and evidence was needed to establish 
disability ratings, as well as notice of the type of evidence 
necessary to establish an effective date.  With these 
letters, the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment and personnel records, as well as his 
identified VA and private medical treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, a medical 
opinion to ascertain the Veteran's current psychiatric status 
and discuss its relationship to his military service has been 
obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Finally, there is no indication in the record that additional 
evidence relevant to the issues being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
psychoses, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Id. at 448.  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do 
not constitute sufficient evidence aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 276 F. 
3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The 
analysis herein focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (holding that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

In this case, the Veteran is seeking service connection for 
schizophrenia, explosive disorder, and drug and alcohol 
addiction.  He attributes these conditions to his military 
service.  Alternatively, he alleges that they are secondary 
to his service-connected PTSD with depressive disorder, not 
otherwise specified.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection); 
McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a 
current disability exists if the diagnosed disability is 
present at the time the claim is filed or during the pendency 
of the claim, even if the disability resolves prior to 
adjudication); Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(in the absence of proof of a present disability, there can 
be no valid claim for service connection as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability).  

In this case, other than the Veteran's contentions, the 
record contains no competent evidence of a current diagnosis 
of schizophrenia, explosive disorder, or drug and alcohol 
addiction.  Most recently, a January 2008 VA examination for 
mental disorders concluded with diagnoses of PTSD and 
depressive disorder, not otherwise specified.  The VA 
examiner opined that both of these psychiatric conditions, 
PTSD and depressive disorder, were as likely as not related 
to the Veteran's military service.  The VA examiner also 
noted that no current explosive disorder or substance abuse 
was found.  

In February 2008, the RO issued a rating decision which 
granted service connection for PTSD with depressive disorder, 
not otherwise specified, and assigned thereto a 70 percent 
disability rating, effective from April 16, 2002.  
Accordingly, the RO has granted service connection for both 
of the psychiatric conditions currently exhibited by the 
Veteran.  See Clemons v. Shinseki, __ Vet.App. __ (Feb. 19, 
2009) (per curiam order).  Moreover, without a current 
showing of schizophrenia, explosive disorder, or drug and 
alcohol addiction, service connection is not warranted in 
this matter.

Although the record does show treatment for explosive 
disorder, drug and alcohol addiction (but not schizophrenia) 
in the distant past, the evidence of record does not show a 
diagnosis for any of these conditions at any time since the 
Veteran filed his claims herein.  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).  A March 2000 treatment report noted 
that it would be erroneous to diagnose the Veteran's with 
intermittent explosive disorder in the presence of such heavy 
drug abuse in the past.  A March 2000 VA examination for 
mental disorders concluded, in pertinent part, with a 
diagnosis of poly drug and alcohol abuse in remission.  
Finally, the January 2008 VA examination for mental disorders 
found no current explosive disorder or substance abuse.  

As the Veteran's statements are not competent evidence of a 
diagnosis of a disorder, the Board concludes that the 
preponderance of the evidence is against a finding that the 
Veteran has a psychiatric disorder, other than PTSD with 
depressive disorder, not otherwise specified, related to his 
military service or secondary to his service-connected PTSD.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As the 
preponderance of the evidence is against the claim for 
service connection for psychiatric disorder, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for schizophrenia is denied.

Service connection for explosive disorder, to include as 
secondary to PTSD with depressive disorder, not otherwise 
specified, is denied.

Service connection for drug and alcohol addiction, to include 
as secondary to PTSD with depressive disorder, not otherwise 
specified, is denied.


REMAND

The Veteran is seeking service connection for hearing loss 
and tinnitus.  He is also claiming entitlement to an 
effective date prior to April 16, 2002, for the award of 
service connection for PTSD and for the award of a TDIU 
rating.

A.  Hearing Loss and Tinnitus

Pursuant to the Board's prior remand in December 2006, the RO 
was to schedule the Veteran for a VA examination to obtain a 
nexus opinion regarding the etiology and onset of his hearing 
loss and tinnitus.  In doing so, the VA examiner was 
instructed to review the Veteran's claims folder, and opine 
as to whether any currently diagnosed hearing loss and/or 
tinnitus is related to the Veteran's military service or to 
any incident therein.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

In the January 2008 VA audiological examination, the VA 
examiner noted that there was "no suggestion in [the] record 
of any complaints of hearing loss or tinnitus while he was in 
the service."  The VA examiner further opined that "it is 
not likely that current hearing status is related to military 
service, due to lack of evidence in 'C' file that would 
reflect problems with hearing or tinnitus while in military 
or shortly thereafter."  

As noted in the Board's December 2006 remand, the Veteran's 
service treatment records reflect treatment for bilateral 
otitis media in April 1967.  Moreover, the April 1967 
treatment report included a notation of probable neurosensory 
hearing loss, bilaterally.  Under the circumstances of this 
case, the Board concludes that a supplemental medical opinion 
is required in this matter regarding the etiology of the 
Veteran's current hearing loss and tinnitus.  

B.  Earlier Effective Date Claims

In February 2008, the RO issued a rating decision which 
granted service connection for PTSD effective from April 16, 
2002.  A March 2008 RO decision granted entitlement to a TDIU 
rating effective from April 16, 2002.  Thereafter, the 
Veteran filed a timely notice of disagreement (NOD) with each 
of these rating decisions.  When an NOD has been filed, the 
RO must issue an SOC.  Manlicon v. West, 12 Vet. App. 238, 
240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 
408-410 (1995) (noting that the filing of a notice of 
disagreement initiates the appeal process and requires VA to 
issue a statement of the case).  Since the RO has not issued 
an SOC for these issues, the Board is obligated to remand 
them.

Accordingly, the case is remanded for the following actions:

1.  The RO must have the Veteran's entire 
claims folder, including a copy of this 
Remand, reviewed by the VA examiner who 
conducted the Veteran's January 2008 VA 
audiological examination, if available.  
This review must include consideration of 
the Veteran's inservice treatment for 
otitis media in April 1967, which 
includes a notation of probable 
neurosensory hearing loss.  Thereafter, 
the VA examiner must provide a nexus 
opinion as to whether the Veteran's 
current hearing loss and tinnitus is 
related to his military service or to any 
incident therein.  A complete rationale 
for all opinions must be provided.  If 
the examiner cannot provide the above 
requested opinion without resort to 
speculation, it must be so stated.  The 
report prepared must be typed.

If the VA examiner that conducted the 
January 2008 examination is not 
available, the Veteran must be afforded a 
VA examination to determine the etiology 
of his current hearing loss and tinnitus.  
All pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  Following a review of the 
service and post service medical records, 
the examiner must state whether the 
Veteran's bilateral hearing loss and 
tinnitus are related to the Veteran's 
military service or to any incident 
therein.  The examiner must specifically 
address the April 1967 inservice 
treatment report for otitis media, which 
included a notation of probable 
neurosensory hearing loss.  A complete 
rationale for all opinions should be 
provided.  The report prepared should be 
typed.

2.  The RO must notify the Veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of his 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for an examination, if scheduled, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  The RO must issue a statement of the 
case and notification of the Veteran's 
appellate rights addressing the issues of 
entitlement to an effective date prior to 
April 16, 2002, for the award of service 
connection for PTSD with depressive 
disorder, not otherwise specified, and 
for the award of a TDIU rating.  38 
C.F.R. § 19.26 (2008).  The Veteran and 
his representative must be reminded that 
to vest the Board with jurisdiction over 
these issues, a timely substantive appeal 
must be filed.  38 C.F.R. § 20.202 
(2008).  If the Veteran perfects the 
appeal as to this issue, the case must be 
returned to the Board for appellate 
review.

4.  After completing the above, and any 
other development as may be indicated, 
the claims for service connection for 
hearing loss and tinnitus must be 
readjudicated.  If either claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


